___________

                                    No. 95-3544
                                    ___________

Loyd William Brody, Jr.,                 *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * Eastern District of Arkansas.
United States of America,                *
                                         *        [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                       Submitted:   May 7, 1996

                           Filed:   May 10, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Loyd Brody pleaded guilty to one count of conspiring to possess with
intent to distribute one pound of methamphetamine in violation of 21 U.S.C.
§§ 841 and 846, and consented to one count of criminal forfeiture of the
drug proceeds under 21 U.S.C. § 853.        Accordingly, in November 1994 the
                 1
district court       ordered forfeiture of $10,595.00, and in December 1994
sentenced Brody to 78 months imprisonment and four years supervised
release.    The district court denied Brody's subsequent 28 U.S.C. § 2255
motion    claiming    ineffective   assistance    of   counsel,   and   this   appeal
followed.


     Upon de novo review, we are convinced that the motion, files,




     1
      The HONORABLE SUSAN WEBBER WRIGHT, United States District
Judge for the Eastern District of Arkansas.
and records conclusively show Brody is not entitled to relief.        See United
States v. Duke, 50 F.3d 571, 576 (8th Cir.) (standard of review), cert.
denied, 116 S. Ct. 224 (1995); Strickland v. Washington, 466 U.S. 668, 688,
694 (1984) (ineffectiveness standard).       Because the government brought the
criminal forfeiture count in the criminal indictment, and Brody pleaded
guilty to the methamphetamine count and consented to the forfeiture during
the same proceeding, Brody was not subjected to double jeopardy.                See
United States v. Smith, 75 F.3d 382, 384 (8th Cir. 1996) (double jeopardy
concerns do not arise when congressionally-authorized multiple punishments
are   imposed   in   single   proceeding).    Thus,   Brody's   counsel   was   not
ineffective for failing to raise this issue.       Nor was counsel ineffective
for failing to challenge the type of methamphetamine used in calculating
Brody's sentence:     the base offense level to which Brody agreed was clearly
based on D-methamphetamine, and he has neither alleged nor shown that the
drug was in fact L-methamphetamine.


      Accordingly, we affirm.


      A true copy.


            Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-